DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2022 has been entered.
 
Election/Restrictions
Newly submitted claims 25-32 and 34-37 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The originally presented claims were drawn to the subcombination, a crimping element.  Claims 25-32 and 34-37 are now directed to a combination, of the crimping element and the SMA filament.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-32 and 34-37 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 20-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bogursky et al. (US 8,113,243) in view of Bluemmel et al. (US 10,594,048).  
Regarding claim 1, Bogursky discloses a filament crimping element, said element comprising: 5a first plurality of cavities (at 254, Fig. 2b) disposed in a metal structure (100), said first plurality of cavities disposed at a spacing which creates a first plurality of features (258), the first plurality of cavities and the first plurality of features being disposed on a first surface on a first side of a fold line (at 260, Fig. 2b); a second plurality of cavities (at 256) disposed in the metal structure, the second plurality of cavities disposed at a spacing which creates a second plurality of features (bottom 258, Fig. 2b), the second plurality of cavities and the second plurality of features being disposed on a second surface on a second side of the fold line, the first surface and the second surface opposing one another when the filament crimping element is crimped; and a plurality of interlocking features (corners of 258) disposed in the metal structure that are configured for cold welding the 10filament crimping element (intended use), the plurality of interlocking features disposed adjacent the first plurality of feature that are on the first surface and the second surface; wherein the filament crimping element is configured such that the first and second pluralities of cavities are substantially opposite to yet substantially offset from one another when the filament crimping element is crimped; wherein said filament crimping element is configured such that said first and second 15pluralities of cavities and features form a substantially serpentine channel therebetween (right Fig. 2b) for receiving a filament when the filament crimping element is crimped.  
Bluemmel teaches the plurality of interlocking features (31, 32) comprising one or more male portions (32) and one or more female portions (31), the one or more male portions being disposed adjacent the first plurality of features that are on a first surface and the one or more female portions being disposed adjacent the 15second plurality of cavities (center 44) that are on a second surface, respective ones of the one or more male portions being received within respective ones of the one or more female portions when the filament crimping element is crimped.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use cold-welding to join the crimp element, as taught by Bluemmel, in order to secure the crimping connection.  
Regarding claim 2, Bogursky discloses the plurality of features capturing the filament (262) in the substantially serpentine channel when the filament crimping element is crimped25ininn.  
Regarding claim 20, Bluemmel teaches the one or more male 5portions configured to at least partly plastically expand during crimping of the filament crimping element to at least partly fill the respective ones of the one or more female portions.  
Regarding claim 21, Bluemmel teaches the plastic expansion of the one or more male portions comprising an expansion in a first direction and an expansion in a second direction (perpendicular to the crimping/compression direction) as a result of compression in a third direction, the third direction being normal 10to both the first direction and the second direction.  
Regarding claim 22, Bluemmel teaches the expansion in the first direction and the expansion in the second direction as a result of the compression in the third direction results in the cold welding of the plurality of interlocking features.  
Regarding claim 24, Bluemmel teaches the one or more female portion comprising a tapered surface (see Fig. 3).  
20 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the interlocking feature and the features being on the same surface) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, the claim merely requires that the male interlocking features being disposed adjacent (i.e. nearby) the first plurality of features (that are) on the first surface (emphasis added).  Nonetheless, please note that Figure 3 of Bluemmel show the interlocking feature being/extending on the inner surfaces (i.e. first and second surfaces).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833